      Case 3:20-cr-30127-RAL Document 1 Filed 10/14/20 Page 1 of 3 PageID #: 1




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH DAKOTA
                                 CENTRAL DIVISION




  UNITED STATES OF AMERICA,                 CR


                          Plaintiff,        REDACTED INDICTMENT


  *        vs.                              ASSAULT WITH INTENT TO COMMIT
                                            MURDER, ASSAULT WITH A
  ROBERT JOHNSON, a/k/a                     DANGEROUS WEAPON, ASSAULT
  Pitbull,                                  RESULTING IN SERIOUS BODILY
                                            INJURY, ROBBERY, and
                          Defendant.        DISCHARGING, BRANDISHING,
                                            CARRYING, OR POSSESSING A
                                            FIREARM DURING AND IN
                                            RELATION TO A CRIME OF
                                            VIOLENCE


                                            18 U.S.C. §§ 1153, 113(a)(1),
                                            113(a)(3), 113(a)(6), 2111, and
                                            924(c)(1)(A)


         The Grand Jury charges:

                                       COUNT I


         On or about the 20th day of June, 2020, at Lower Brule, in Lyman County,

in Indian country, in the District of South Dakota, the defendant, Robert

Johnson, a/k/a Pitbull, an Indian, did unlawfully assault Cole Brouse, with the

intent to commit murder, by shooting him with a shotgun, in violation of 18

U.S.C. §§ 1153 and 113(a)(1).

                                       COUNT II


         On or about the 20th day of June, 2020, at Lower Brule, in Lyman County,

in Indian country, in the District of South Dakota, the defendant, Robert
  Case 3:20-cr-30127-RAL Document 1 Filed 10/14/20 Page 2 of 3 PageID #: 2




Johnson, Sil'kla. Pitbull, an Indian, did unlawfully assault Cole Brouse, with a

dangerous weapon, that is, a shotgun, with intent to do bodily harm to Cole

Brouse, in violation of 18 U.S.C. §§ 1153 and 113(a)(3).

                                   COUNT 111


      On or about the 20th day of June, 2020, at Lower Brule, in Lyman County,

in Indian country, in the District of South Dakota, the defendant, Robert

Johnson, a/k/a Pitbull, an Indian, did unlawfully assault Cole Brouse, and said

assault resulted in serious bodily injury, in violation of 18 U.S.C. §§ 1153 and

113(a)(6).

                                   COUNT IV


      On or about the 20th day of June, 2020, at Lower Brule, in Lyman County,

in Indian country, in the District of South Dakota, the defendant, Robert

Johnson, a/k/a Pitbull, an Indian, did by force, violence, and intimidation, take

from the person and presence of another a thing of value, that is, a black duffle

bag and its contents, in violation of 18 U.S.C. §§ 1153 and 2111.

                                   COUNT V


      On or about the 20th day of June, 2020, at Lower Brule, in Lyman County,

in the District of South Dakota, Robert Johnson, a/k/a Pitbull, did knowingly

carry and use a firearm, that is an 870 Express Magnum 20 gauge shotgun,

bearing serial number AB382235U, during and in relation to a crime of violence

for which he may be prosecuted in a court of the United States, that is, assault

with intent to commit murder, assault with a dangerous weapon, assault
  Case 3:20-cr-30127-RAL Document 1 Filed 10/14/20 Page 3 of 3 PageID #: 3




resulting in serious bodily injury, and robbery, and he did discharge the firearm

during the offense, in violation of 18 U.S.C. § 924(c)(1)(A).

                                             A TRUE BILL:


                                                   NAME REDACTED
                                             Foreperson

RONALD A. PARSONS, JR.
United States Attorney


By:
